DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/508,360 for a BRACKET AND ANTENNA UNIT, filed on 7/11/2019.  This correspondence is in response to applicant's RCE filed on 8/12/2021.  Claims 1-7, 9-11, 13, 15, 16, 19, 22, 24-25, 27 and 28 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the bottom" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 contains the limitations wherein the bracket is “in combination with at least one PCB parasitic unit and at least one isolation needle parasitic unit, wherein the PCB parasitic unit is mounted on the bracket by the PCB mounting mechanism, and the isolation needle parasitic unit is mounted on the bracket by the isolation needle mounting mechanism.”  This limitation is unclear and confusing because claim 1 is considered as a combination claim due to the positive nature of the claims.  The particulars of claim 28 are already needed in order to meet the limitations of claim 1.  Stated another way, in order to meet the limitations of claim 1, the limitations of claim 28 are required to be considered therein.  If the applicant desires to only claim the bracket, then the details of the antenna, PCB parasitic unit an isolation needle parasitic unit must be referred to in functional terms.  Appropriate clarification is requested.
Allowable Subject Matter
Claims 1-7, 9-11, 13, 15, 16, 22, 24-25 and 27 are allowed.
Claims 19 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 19 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPub 2021/0227684, 2016/0020504.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        September 11, 2021